Appeal from an order of the Supreme Court, Genesee County (Edward A. Rath, Jr., J.), entered January 25, 2000. The order, insofar as appealed from, granted plaintiffs cross motion for leave to serve an amended complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs.
Memorandum: Although Sunbeam Corporation (defendant) is correct that a separate cause of action for punitive damages does not lie (see Weir Metro Ambu-Service v Turner, 57 NY2d 911 [1982]), here plaintiff sought leave to serve an amended complaint to interpose a cause of action for gross negligence, which included a claim for punitive damages as the relief sought with respect to that cause of action (see Rahn v Carkner, 241 AD2d 585, 586 [1997]). Inasmuch as the proposed amendment does not plainly lack merit and defendant has not argued that it would be prejudiced thereby (see generally Rinker v Oberoi, 275 AD2d 1000 [2000]), we conclude that Supreme Court did not abuse its discretion in granting plaintiffs cross motion seeking, in the alternative, leave to serve an amended complaint (see Letterman v Reddington, 278 AD2d 868 [2000]). Present— Green, J.P, Pine, Wisner, Gorski and Lawton, JJ.